DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments filed on February 3, 20201 have been received and entered. Claims 249-252, 258-267, 269 and 270 are pending in the instant application. 

Election/Restrictions
Applicant’s election without traverse of claims 249-252, 258-271 (group II) in the reply filed on April 2, 2019 was acknowledged. Upon further consideration, restriction requirement between invention of group I (254, 265-266) and II was withdrawn and all the claims drawn to invention of group I were rejoined with the elected invention. 
Claims 249-252, 258-267, 269 and 270 are under consideration. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Stephanie L. Schonewald on February 22 and 23, 2021. 
The application has been amended as follows: 
In the claims

Cancel claims 264 and 269



Following claims have been re-written as follows:. 

249.	A genetically modified mouse, whose germline genome comprises: 
a first engineered endogenous immunoglobulin [Symbol font/0x6B]light chain locus comprising:
(a) one or more unrearranged human V[Symbol font/0x6C] gene segments, 
(b) one or more unrearranged human J[Symbol font/0x6C] gene segments, and 
(c) a single mouse C[Symbol font/0x6C] gene, 
wherein the one or more unrearranged human V[Symbol font/0x6C] gene segments of (a) and the one or more unrearranged human J[Symbol font/0x6C] gene segments of (b) are in place of one or more endogenous mouse Vκ gene segments and one or more endogenous mouse Jκ gene segments; 
wherein the one or more unrearranged human V[Symbol font/0x6C] gene segments of (a) and the one or more unrearranged human J[Symbol font/0x6C] gene segments of (b) are operably linked to the single mouse C[Symbol font/0x6C] gene;
wherein the single mouse C[Symbol font/0x6C] gene of (c) is operably linked to a mouse kappa enhancer; 
wherein the genetically modified mouse lacks a mouse C[Symbol font/0x6B] gene at the first engineered endogenous immunoglobulin [Symbol font/0x6B] light chain locus;
wherein the genetically modified mouse comprises a population of B cells that express antibodies, 
wherein the antibodies include immunoglobulin λ light chains that each include:
(i) a human immunoglobulin λ light chain variable domain encoded by one of the one or more unrearranged human V[Symbol font/0x6C] gene segments of (a) or a somatically hypermuated variant thereof rearranged with one of one or more unrearranged human J[Symbol font/0x6C] gene segments of (b) or a somatically hypermuated variant thereof, and 
(ii) a mouse Cλ domain encoded by the single mouse Cλ gene of (c), and 
wherein the mouse Cλ domain of each immunoglobulin λ light chain of the antibodies is expressed from the single mouse Cλ gene of (c).

252.	The genetically modified mouse of claim 249, wherein the germline genome of the genetically modified mouse comprises a second engineered endogenous immunoglobulin [Symbol font/0x6B]light chain locus comprising:
[Symbol font/0x6B] gene segments, and
(b) one or more human J[Symbol font/0x6B] gene segments, 
wherein the one or more human V[Symbol font/0x6B] gene segments of (a) and the one or more human J[Symbol font/0x6B] gene segments of (b) are operably linked to a C[Symbol font/0x6B] gene.

258.	The genetically modified mouse of claim 249, wherein the germline genome of the mouse further comprises: 
an engineered endogenous immunoglobulin heavy chain locus, comprising:
(a) one or more human VH gene segments, 
(b) one or more human DH gene segments, and 
(c) one or more human JH gene segments, 
wherein the one or more human VH gene segments of (a), the one or more human DH gene segments of (b), and the one or more human JH gene segments of (c) are operably linked to one or more mouse immunoglobulin heavy chain constant region genes at the engineered endogenous immunoglobulin heavy chain locus. 

259.	The genetically modified mouse of claim 258, wherein the one or more human VH gene segments of (a), one or more human DH gene segments of (b), and one or more human JH gene segments of (c) are in place of one or more mouse VH gene segments, one or more mouse DH gene segments, one or more mouse JH gene segments, or a combination thereof.

260.	The genetically modified mouse of claim 258, wherein the engineered endogenous immunoglobulin heavy chain locus further comprises: 
(i) one or more human VH non-coding sequences, each of which is adjacent to at least one of the one or more human VH gene segments of (a), wherein each of the one or more VH non-coding sequences naturally appears adjacent to a human VH gene segment in an endogenous human immunoglobulin heavy chain locus;
(ii) one or more human DH non-coding sequences, each of which is adjacent to at least one of the one or more human DH gene segments of (b), wherein each of the one or more DH non-coding sequences naturally appears adjacent to a human DH gene segment in an endogenous human immunoglobulin heavy chain locus; 
H non-coding sequences, each of which is adjacent to at least one of the one or more human JH gene segments of (c), wherein each of the one or more JH non-coding sequences naturally appears adjacent to a human JH gene segment in an endogenous human immunoglobulin heavy chain locus; or 
(iv) any combination thereof. 

Conclusion
	Examiner’s note: The title of the instant application has been changed to
 --MOUSE HAVING AN ENGINEERED IMMUNOGLOBULIN LAMBDA LIGHT CHAIN--
	Claims 249-252, 258-263, 265-267 and 270 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With the Examiner's Amendment as detailed above, the rejections of claims under 35 USC103, as set forth in the Office Action of 11/04/2020 is hereby WITHDRAWN. Relevant to the withdrawal of the rejections in the Office Action of 11/04/2020, applied to claims 249-252, 258-263, 265-267 and 270 the rejections are withdrawn in light of amendments and persuasive argument. Prior art fails to teach or suggest claimed genetically modified mouse with same genotype and phenotype (see applicant’s argument filed on 08/18/2020). The claimed genetically modified mouse can express Ig gene segments because: (1)    the Ig gene segments are included at the endogenous mouse immunoglobulin kappa locus instead of the endogenous mouse immunoglobulin lambda locus; and (2)    instead of a naturally occurring “lambda configuration,” which includes Vgene segments followed by multiple J and C gene segments in J-Cclusters, the claimed mouse utilizes the lambda gene segments arranged in an engineered “kappa like configuration,” which includes one or more J gene segments followed by a single C gene segment and outside the context of J-C clusters. Accordingly, claims 249-252, 258-263, 265-267 and 270 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R SHUKLA can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANOOP K SINGH/            Primary Examiner, Art Unit 1632